DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/21 has been entered.

Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. 
On pages 6-7 regarding drawing and specification objections Applicant argues the subject matter which the Examiner identifies as new is not new, since original paragraphs [0043] and [0046] describe the elements illustrated in figure 8 and described in the previously supplied amendment.  Applicant argues element 200’ (leaf guard) is described as being aligned with the native leaflets, and having a distal end positioned at a point of normal healthy coaptation and can be connected to/integrated with the inner valve support 104 or integrated with/connected to the transition section 108. Further, 
The Examiner respectfully disagrees.  Figure 8 remains new matter, since the originally filed specification doesn’t have support for example, of the shape of the native leaflets, which direction the native leaflets extend or are pointing, the amount of coaptation the native leaflets have within that figure (exactly how much overlap is present), element 202’ and its shape, extent, specific location and degree of connection, element 200’s exact location and shape at that specific moment, where a normal point of coaptation is and/or isn’t, etc. Notably, there are shapes, degrees of coaptation, relative orientations, things overlapping, relative dimensions, etc. which are all new matter and fall well beyond what is described in [0043] and [0046].  This objection is maintained. 
Further, the Applicant hasn’t addressed the newly added paragraph and where support for that in the originally filed disclosure is. This objection is maintained.
The Examiner notes further that Applicant’s response has not responded to the drawing objection regarding figures 6-7. This drawing objection is also maintained.
On page 8 regarding prior art rejections Applicant argues new claim amendments overcome the rejection of record. 
The Examiner respectfully disagrees, noting that Applicant appears to be arguing against the function of Noe’s invention as pinning the native leaflets, which would not method of function or a method of implanting, and instead is only drawn towards a stent. Accordingly, Noe’s method of implantation or intended use for their device doesn’t actually have any bearing on whether or not the structure would be capable of achieving the same function or result as the claim language requires, if implanted in a specific or particular person in a specific or particular way. The arguments are not persuasive. However, upon further consideration improved prior art was found. See below.

Drawings
Specification
The amendment filed 06/21/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Drawings: the originally filed specification/drawings don’t have support for figure 8, specifically the native leaflets extending in the shown shape and direction; element 202’ with the specific location, element 200’ with its specific location and shape.
Specification: the originally filed specification/drawings don’t have support for the newly added paragraph. In particular, there isn’t support for the leaf guard 200’ to have a distal end 202’ spaced above or upstream of the native leaflets without pinning the leaflets.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to because the details of the prolapse prevention structure, prolapse prevention element, and leaf guards cannot be made out or determined. For example, figures 6-7 were not originally presented with enough detail for a person to view the figures and understand what these structures are, where they are located, and how they relate and interact with the native leaflets. While new figure 8 appears to show some level of detail, this figure cannot be considered adequate since the other drawings still fail to show the details of the claimed invention, and also since it has new matter. None of the subject matter of figure 8 was supported in the originally filed specification (see objection above).
Additionally, there is no depiction of the leaflet guard which is not engaging the native leaflets until they reach the point of normal healthy operation. The figures appear to show the leaf guards as simply pointing to the native leaflets, making it unclear how this leaf guard structure is somehow attached to the inner support element or transition section (as required by claim 1) and also only engaging the native leaflets “at a point of normal healthy coaptation of the native leaflets”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US 20160242905 A1) in view of Subramanian et al. (US 20170105839 A1) hereinafter known as Subramanian further in view of Kapadia et al. (US 20070156233 A1) hereinafter known as Kapadia.
Regarding claim 1 Chambers discloses a collapsible and expandable (Abstract) stent for implanting into at least one chamber of a patient’s heart (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Chambers was considered capable of performing the cited intended use. See at least Figure 6) comprising:
a ball-shaped outer section comprising an outer surface, an inner surface, and defining an interior (Annotated Figure 6);
an inner valve support comprising an inflow end and an outflow end (Annotated Figure 6) wherein the inflow end is superior to the outflow end when the stent is implanted (This is stated as a configuration related to the stent’s “intended use” (see explanation above). The inflow end is understood to be capable of being superior to the outflow end when the stent is implanted. See for example Annotated Figure 6), the inner valve support comprising an inner surface defining a flow channel between the inflow and outflow ends, the inner valve support positioned entirely within the interior of the outer section (see Annotated Figure 6);
a plurality of prosthetic valve leaflets disposed within the flow channel defined by the inner valve support section (Annotated Figure 6), wherein the prosthetic valve leaflets are configured to allow flow from the inflow to outflow end and prevent flow from the outflow to inflow end (the Examiner respectfully notes this is recited as a “functional limitation” of the leaflets of Chambers. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Chambers discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. In this case, the Examiner understands the stent of Chambers as being capable of allowing/preventing flow as the claim requires); 
a collapsible and expandable transition section extending between the outer section and the inner valve support (Annotated Figure 6),  wherein inner valve support extends radially upward into the interior of the outer section (Annotated Figure 6), the transition section comprising an outer surface and an inner edge that faces the interior defined by the outer section (Annotated Figure 6; the transition section is simply the transition location between the inner valve support and the outer ball-shaped section), wherein the outer section, transition section, and inner valve support are a single unitary stent structure (Annotated Figure 6 shows the unitary structure); 
and wherein no part of the implanted collapsible and expandable stent extends in a downstream direction (the stent can be understood to not extend in a downstream direction, for example, from its downstream-most end) and does not pin the native leaflets (this is stated as an “intended use” (intended method of implantation) limitation (see above). The Examiner notes 
but is silent with regards to the transition section, inner valve support, and outer section comprising a continuous series of cells,
and a prolapse prevention structure, so that the prosthetic leaflets are disposed and spaced away upstream from the prolapse prevention structure.
However, regarding claim 1 Subramanian teaches a prolapse prevention structure (Figures 19-23) comprising at least one prolapse prevention element comprising leaf guards (Figures 19-23, element(s) 60, 58, 66, 64), 
wherein each of the leaf guards comprises a distal end that is capable of being aligned with a native leaflet, whereby each leaf guard is configured to engage the native leaflets to allow healthy coaptation of the native leaflets and prevent prolapse thereof (This is stated as an “intended method of implantation”. See explanation above. In this case, the Examiner understands the prolapse prevention structure of Subramanian as being capable of aligning with a native leaflet and preventing prolapse of native leaflets if appropriately implanted. See for example Figure 28, 32).
Chambers and Subramanian are involved in the same field of endeavor, namely heart valve assist devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Chambers so that it included a prolapse prevention element connected thereto such as is taught by Subramanian in order to ensure the native and/or prosthetic valves 
As regards the connection location of connection between the prolapse prevention element and the stent, the Examiner notes its connection location would have been obvious at any of the locations of the transition section, inner valve support, or outer support structure. Any connection location is understood to be obvious to the person of ordinary skill in the art combining the two elements together.  
Further, as regards the outer section, inner valve support, and transition section all comprising cells, the Examiner refers to Kapadia (Figure 6 shows a unitary structure which comprises entirely cells (other than any surrounding supporting rings)). Chambers and Kapadia are involved in the same field of endeavor, namely  heart valve assist devices.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Chambers Subramanian Combination so that it comprised elements all made of cells such as is taught by Kapadia since this type of stent configuration is well-understood and known in the art for providing a collapsible/expandable and durable heart valve replacement mechanism. Such an alternative configuration would have been obvious to any person of ordinary skill in the art. 
Further, the Examiner notes that the Chambers Subramanian Kapadia Combination would obviously have the prosthetic leaflets being disposed and spaced away upstream from the prolapse prevention structure (the leaflets could only be positioned either upstream or downstream from the prolapse  the prolapse prevention structure extending away from the inner surface of the valve support but into the flow channel, as the positioning of the prolapse prevention element’s leaf guards extends across the valve annulus and into the flow channel.
Regarding claim 14 the Chambers Subramanian Kapadia Combination teaches the stent of claim 1 substantially as is claimed,
wherein Chambers further teaches an outflow end of the inner valve support does not extend outwardly past the transition section (see embodiments of figures 9-11 where the outflow end of the inner valve support lies flush with the transition section). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Chambers Subramanian Kapadia Combination so that the outflow end of the inner valve support doesn’t extend past the transition section, since Chambers teaches that this is an obvious alternative to the valve extending past the transition section. They are considered obvious embodiments in the art. 
Regarding claim 16 the Chambers Subramanian Kapadia Combination teaches the stent of claim 1 substantially as is claimed,
wherein Chambers further discloses the stent is adapted to supplement and/or replace native valve leaflet functionality (This is an “intended use” of the claimed device (see explanation in the rejection to claim 1 above) which the device of Chambers is understood capable of meeting. See also [0003]-[0004]).
claim 17 the Chambers Subramanian Kapadia Combination teaches the stent of claim 1 substantially as is claimed,
wherein Chambers further discloses the stent is adapted to supplement and/or replace one or more of the group consisting of: mitral valve leaflet, tricuspid valve leaflet, aortic valve leaflet, or pulmonary valve leaflet functionality (this is also stated as an “functional limitation” (see explanation in the rejection to claim 1 above) that the device of Chambers is understood capable of doing. See at least [0033]). 
Regarding claim 18 the Chambers Subramanian Kapadia Combination teaches the stent of claim 1 substantially as is claimed,
wherein Subramanian further teaches the prolapse prevention structure is configured to aid in the prevention of regurgitation of blood through native valve leaflets of a native valve within the at least one chamber of the patient’s heart (this is also claimed as an “functional limitation” of the claimed device (see explanation in the rejection to claim 1 above). See also the Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/11/22